 Case: 2:20-cv-04812-SDM-KAJ Doc #: 9 Filed: 12/28/20 Page: 1 of 2 PAGEID #: 145




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

ANDREW SMIGELSKI,                       :
                                        :
                                                    Case No. 2:20-cv-4812
             Plaintiff,                  :          JUDGE SARAH D. MORRISON
                                                    MAGISTRATE JOLSON
      v.                                :

GREGG CLULEY, et al.,                   :

             Defendants.                :

                                       ORDER

      This matter is before the Court for consideration of a Report and

Recommendation issued by the Magistrate Judge Jolson on December 4, 2020. (ECF

No. 7). The time for filing objections has passed, and no objections have been filed.

Therefore, the Court ADOPTS the Report and Recommendation in full. For the

reasons set forth in the Report and Recommendation, Plaintiff’s request to proceed

in forma pauperis is GRANTED. Plaintiff shall be permitted to proceed with his

claims against: (1) Defendants Unnamed SEORJ Guards for their alleged

unconstitutional collection of his DNA; (2) Defendant Cluley for his alleged

misrepresentations in obtaining a search warrant; and (3) Defendants Mowery,

Skinner, and Gabriel for their alleged excessive force against Plaintiff. Plaintiff’s

remaining claims are DISMISSED. Plaintiff has already timely amended his

Complaint. (ECF No. 8.) Finally, the Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that for the reasons set forth in the Report and Recommendation an




                                             1
 Case: 2:20-cv-04812-SDM-KAJ Doc #: 9 Filed: 12/28/20 Page: 2 of 2 PAGEID #: 146




appeal of this Order would not be taken in good faith and, consequently, leave for

Plaintiff to appeal in forma pauperis is DENIED.


      IT IS SO ORDERED.


                                       s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                          2
